People v Muhammad (2020 NY Slip Op 04126)





People v Muhammad


2020 NY Slip Op 04126


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: WHALEN, P.J., CENTRA, CURRAN, WINSLOW, AND BANNISTER, JJ. (Filed July 17, 2020.) 


MOTION NO. (183/20) KA 18-01176.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vRASHAD J. MUHAMMAD, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.